Case 1:20-cv-01646-RGA-JLH Document 25 Filed 03/19/21 Page 1 of 2 PageID #: 3217




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 RAVGEN, INC.,                                         )
                       Plaintiff,                      )
                                                       )   C.A. No.: 20-1646-RGA-JLH
        v.                                             )
                                                       )
 ARIOSA DIAGNOSTICS, INC.,                             )
 ROCHE SEQUENCING SOLUTIONS, INC.,                     )
 ROCHE MOLECULAR SYSTEMS, INC., and                    )
 FOUNDATION MEDICINE, INC.,                            )
                                                       )
                       Defendants.                     )

          DEFENDANT FOUNDATION MEDICINE, INC.’S MOTION TO DISMISS
        WILLFUL INFRINGEMENT AND INDUCED INFRINGEMENT CLAIMS
                    PURSUANT TO FED. R. CIV. P. 12(b)(6)

        Pursuant to Federal Rule of Civil Procedure 12, Foundation Medicine, Inc. respectfully

 moves for dismissal with prejudice of the willful infringement and induced infringement claims in

 the First Amended Complaint (D.I. 20) for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

 The grounds for this motion are set forth in the opening brief submitted herewith.



                                                       /s/ Frederick L. Cottrell, III
                                                       Frederick L. Cottrell, III (#2555)
   Of Counsel:                                         Renée Mosley Delcollo (#6442)
                                                       RICHARDS, LAYTON & FINGER, P.A.
   Matthew M. Wolf                                     One Rodney Square
   Jennifer A. Sklenar*                                920 North King Street
   Victoria L. Reines                                  Wilmington, DE 19801
   David McMullen                                      (302) 651-7700
   ARNOLD & PORTER KAYE SCHOLER LLP                    cottrell@rlf.com
   601 Massachusetts Ave., NW                          delcollo@rlf.com
   Washington, DC 20001-3743
   (202) 942-5000                                      Counsel for Defendant Foundation Medicine,
   Matthew.Wolf@arnoldporter.com                       Inc.
   Jennifer.Sklenar@arnoldporter.com
   Victoria.Reines@arnoldporter.com
   David.McMullen@arnoldporter.com
Case 1:20-cv-01646-RGA-JLH Document 25 Filed 03/19/21 Page 2 of 2 PageID #: 3218




   Wallace Wu
   ARNOLD & PORTER KAYE SCHOLER LLP
   777 South Figueroa Street
   44th Floor
   Los Angeles, CA 90017-5844
   (213) 243-4104
   Wallace.Wu@arnoldporter.com

   Marty Koresawa
   ARNOLD & PORTER KAYE SCHOLER LLP
   Three Embarcadero Center
   10th Floor
   San Francisco, CA 94111-4024
   (415) 471-3338
   Marty.Koresawa@arnoldporter.com

   *Admitted in NY and CA only; practice limited
   to matters before federal courts and federal
   agencies.

 Dated: March 19, 2021




                                              2
